285 So. 2d 466 (1973)
L.F. PATTERSON et al.
v.
MAYOR AND COMMISSIONERS OF the CITY OF JACKSON.
No. 47297.
Supreme Court of Mississippi.
November 19, 1973.
L. Breland Hilburn, Jackson, for appellants.
*467 Mason & Swindoll, Jackson, for appellees.
SMITH, Justice:
This case involves a petition to the City Council of Jackson for reclassification of a certain lot from A-1 residential as zoned, to commercial. A similar petition had been presented and rejected following a hearing in 1960. The present petition, after several hearings, was granted over the protest of a number of owners of property in the neighborhood, and the lot was rezoned commercial. The protesting property owners appealed to the Circuit Court of Hinds County which affirmed. They now appeal here.
Of several matters assigned and argued as error only one has merit, but it is decisive.
Petitioner failed to meet the burden which rested upon him of showing that, since the previous order declining to rezone, there had been substantial or significant changes in the character of the neighborhood or in the immediate vicinity which justified a change in classification. The evidence was to the contrary. At most, it was shown that grass, weeds and bushes had been allowed to grow up on the lot, that it was not tidily kept and some trash and debris had been allowed to accumulate upon it. Ample authority exists for remedying conditions of that kind but such conditions do not warrant rezoning. City of Jackson v. W.P. Bridges, Sr., 243 Miss. 646, 139 So. 2d 660 (1962).
The City Council was, therefore, in error in rezoning the property from residential to commercial. Love v. City of Jackson, 248 So. 2d 633 (Miss. 1971); Paine v. Underwood, 203 So. 2d 593 (Miss. 1967); Westminster Presbyterian Church v. City of Jackson, 253 Miss. 495, 176 So. 2d 267 (1965).
Reversed and judgment here for appellants.
RODGERS, P.J., and PATTERSON, ROBERTSON and SUGG, JJ., concur.